Case 2:18-cv-11273-MCA-LDW Document 1127 Filed 11/16/20 Page 1 of 1 PageID: 28389




                                                                                                   THOMAS P. SCRIVO
                                                                                                    tscrivo@oslaw.com



                                               November 16, 2020

   VIA ECF
   All Counsel

        Re:       Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

        We write to schedule the next six (6) months of status meetings:

                                             December 16, 2020
                                             January 20, 2021
                                             February 17, 2021
                                             March 17, 2021
                                             April 21, 2021
                                             May 19, 2021

         Each monthly meeting will begin at 1:00 p.m. EST. Due to the COVID-19 pandemic, the
  meetings will continue to be held via the Zoom platform.

        Thank you.

                                             Very truly yours,

                                             /s/ Thomas P. Scrivo

                                             Thomas P. Scrivo


  cc:   Hon. Joseph A. Dickson, U.S.M.J. (via ECF)




           14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com

                        200 Park Avenue, Suite 1700, New York, New York 10166 | (888) 663-1117
